     Case 1:20-mj-00059-JFA Document 9 Filed 02/12/20 Page 1 of 1 PageID# 21

AO 470(8/85) Order ofTemporary Detention




                            UNITED STATES DISTRICT COURT
                                                                                                                       I
                                                                                                                                      L    E
                                                                                                                      •'1

                                             EASTERN DISTRICT OF VIRGINIA                                                       FEB 2

                                                                                                                    L....
UNITED STATES OF AMERICA



                      V.                                                          ORDER OF TEMPORARY DETENTION
                                                                                  PENDING HEARING PURSUANT TO
                                                                                  BAIL REFORM ACT




                                                                                  CASE NO.
                                                                                                       1


           Upon motion ofthe United States Government, it is hereby ORDERED that
a detention hearing is set for                                 |I ^ '^0 at                                                            before
the Honorable John F. Anderson. United States Magistrate Judge in Courtroom 501
                                               Name of Judicial Officer


 located at 401 Courthouse Square. Alexandria. Virginia. Pending this hearing, the
                                               Locallon of Judicial Officer


 defendant shall be held in custody by the United States Marshal
 /                                                                                             )and produced for the hearing.
                        Other Custodial Official




                                                                                                                       /s/
                                                                                                           John F. Anderson

        . IrT? ia>zozo                                                                          United Stales Magistrate Judge
 Date




 •If not held immediately upon dcfendaiifs first appearance, the hearing may be continued for up to three days upon motion of the Government,
 or UD to five days upon motion of the defendant. 18 U.S.C. § 3142(0(2).                                       .           .• i. ■        ^ ,i ,
            A hciing is required whenever the conditions set forth in 18 U.S.C § 3142(0 are present. Subsection (I)sets forth the grounds that
 mav be asserted only by the ailomoy for ilie Government; subsection (2) states that a hearing is mandated upon the motion of the attorney lor the
 Government or upon the judicial orficcr's own motion if there is a serious risk that the defendant(a) will fice or(b) will obstruct or attempt to
 obstruct justice or ihrcaicn, injure, or intimidate, or attempt to threaten, injure, or intimidate a prospective witness or juror.
